Case 1:21-cr-00108-TSC Document 5 Filed 01/27/21 Page 1 of 9
     Case Case
          2:21-mj-30039-DUTY
               1:21-cr-00108-TSC
                               ECFDocument
                                   No. 1, PageID.1
                                            5 Filed 01/27/21
                                                    Filed 01/21/21
                                                               Page Page
                                                                    2 of 91 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff

v.                                                Case No. 21-30039
                                                  Originating No. 21-mj-136



MICHAEL JOSEPH FOY,

                Defendant.
_____________________________________/

                            GOVERNMENT’S PETITION
                        FOR TRANSFER OF DEFENDANT TO
                     ANOTHER DISTRICT AND SUPPORTING BRIEF


          Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

MICHAEL JOSEPH FOY, to answer to charges pending in another federal district, and

states:


          1. On January 21, 2021, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the United States

District Court for the District of Columbia based on a Complaint. Defendant is

charged in that district with violation of 18 U.S.C. §1752(a)(1),(2)- Knowingly enter

or remain in any restricted building or grounds without lawful authority; 18 U.S.C.

§231(a)(3)- Obstruction of law enforcement; 18 U.S.C. §111(a)(1) and (b)- Forcibly

assault, resist, oppose, impede, intimidate, or interfere with any officer of the
    Case Case
         2:21-mj-30039-DUTY
              1:21-cr-00108-TSC
                              ECFDocument
                                  No. 1, PageID.2
                                           5 Filed 01/27/21
                                                   Filed 01/21/21
                                                              Page Page
                                                                   3 of 92 of 2




United States; 18 U.S.C. §2- Aiding and abetting; 18 U.S.C. §1512(c)(2)- Obstruct,

influence, or impede any official proceeding of Congress.



      2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).



      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                                Respectfully submitted,

                                                MATTHEW J. SCHNEIDER
                                                United States Attorney



                                                s/Hank Moon       ___________
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                Hank.moon@usa.doj.gov
                                                (313) 226-0220



Dated: January 21, 2021
Case Case
     2:21-mj-30039-DUTY
          1:21-cr-00108-TSC
                          ECFDocument
                              No. 8, PageID.9
                                       5 Filed 01/27/21
                                               Filed 01/21/21
                                                          Page Page
                                                               4 of 91 of 2
Case 2:21-mj-30039-DUTY
     Case 1:21-cr-00108-TSC
                          ECFDocument
                              No. 8, PageID.10
                                       5 Filed 01/27/21
                                                Filed 01/21/21
                                                          Page 5Page
                                                                 of 9 2 of 2
              Case 2:21-mj-30039-DUTY
                    Case 1:21-cr-00108-TSC
                                        ECF Document
                                            No. 14, PageID.35
                                                      5 Filed 01/27/21
                                                               Filed 01/25/21
                                                                         Page 6Page
                                                                                of 9 1 of 1
AO 94 (Rev. 06/09) Commitment to Another District



                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District of Michigan

                  United States of America                            )
                             v.                                       )
                                                                      )       Case No.   21-30039
                                                                      )
                    Michael Joseph Foy                                )         Charging District’s
                           Defendant                                  )         Case No.            21-mj-136

                                            COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the                                    District of            Columbia   ,
                  Huntington
(if applicable)                                     division. The defendant may need an interpreter for this language:
n/a                                                             .

          The defendant:             will retain an attorney.
                                     is requesting court-appointed counsel.

          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date:             1/25/2021                                                               s/ Patricia T. Morris
                                                                                             Judge’s signature

                                                                                Patricia T. Morris, U.S. Magistrate Judge
                                                                                           Printed name and title
            Case 1:21-cr-00108-TSC Document 5 Filed 01/27/21 Page 7 of 9



                          Query    Reports     Utilities   Help   What's New    Log Out

                                                                                          CLOSED

                        U.S. District Court
               Eastern District of Michigan (Detroit)
   CRIMINAL DOCKET FOR CASE #: 2:21-mj-30039-DUTY All Defendants


Case title: United States of America v. Foy                Date Filed: 01/21/2021
Other court case number: 21-136 District of Columbia       Date Terminated: 01/25/2021


Assigned to: Magistrate Judge
Unassigned

Defendant (1)
Michael Joseph Foy                           represented by Federal Community Defender
TERMINATED: 01/25/2021                                      613 Abbott
                                                            5th Floor
                                                            Detroit, MI 48226
                                                            313-967-5555
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Public Defender or
                                                            Community Defender Appointment
                                                            Bar Status: Sworn

                                                           Colleen P. Fitzharris
                                                           Federal Community Defender
                                                           613 Abbott St.
                                                           5th Floor
                                                           Detroit, MI 48226
                                                           313-967-5866
                                                           Email: colleen_fitzharris@fd.org
                                                           ATTORNEY TO BE NOTICED
                                                           Bar Status: Sworn

Pending Counts                                             Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                          Disposition
             Case 1:21-cr-00108-TSC Document 5 Filed 01/27/21 Page 8 of 9


None

Highest Offense Level (Terminated)
None

Complaints                                                   Disposition
Rule 5(c)(3) from District of Columbia



Plaintiff
United States of America                     represented by Hank Moon
                                                            U.S. Department of Justice
                                                            211 W. Fort Street
                                                            Suite 2001
                                                            Detroit, MI 48226
                                                            313-226-0220
                                                            Fax: 313-226-2372
                                                            Email: Hank.Moon@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: U.S. Attorney
                                                            Bar Status: US Government Attorney


Date Filed       #   Docket Text
01/21/2021       1 PETITION for Transfer under Rule 5(c)(3) by United States of America as to
                   Michael Joseph Foy (1). (LHos) (Entered: 01/21/2021)
01/21/2021           Minute Entry for proceedings before Magistrate Judge David R. Grand: Initial
                     Appearance in Rule 5(c)(3) Proceedings as to Michael Joseph Foy held on
                     1/21/2021. Detention Hearing set for 1/25/2021 01:00 PM. Disposition:
                     Defendant temporarily detained. (Court Reporter: Digitally Recorded)
                     (Defendant Attorney: Todd Shanker) (AUSA: Hank Moon) (LHos) (Entered:
                     01/21/2021)
01/21/2021           Minute Entry for proceedings before Magistrate Judge David R. Grand:
                     Removal Hearing as to Michael Joseph Foy not held on 1/21/2021. Disposition:
                     Waived. (Court Reporter: Digitally Recorded) (Defendant Attorney: Todd
                     Shanker) (AUSA: Hank Moon) (LHos) (Entered: 01/21/2021)
01/21/2021       2      Public Audio File of Initial Appearance in Rule 5(c)(3) Proceedings Part 1 of
                     3 as to Michael Joseph Foy held on 1/21/2021 before Magistrate Judge David R.
                     Grand. AUDIO FILE SIZE (3.1 MB) (SOso) (Entered: 01/21/2021)
01/21/2021       3      Public Audio File of Initial Appearance in Rule 5(c)(3) Proceedings Part 2 of
                     3 as to Michael Joseph Foy held on 1/21/2021 before Magistrate Judge David R.
                     Grand. AUDIO FILE SIZE (272.1 KB) (SOso) (Entered: 01/21/2021)
             Case 1:21-cr-00108-TSC Document 5 Filed 01/27/21 Page 9 of 9


01/21/2021      4      Public Audio File of Initial Appearance in Rule 5(c)(3) Proceedings Part 3 of
                    3 as to Michael Joseph Foy held on 1/21/2021 before Magistrate Judge David R.
                    Grand. AUDIO FILE SIZE (240.2 KB) (SOso) (Entered: 01/21/2021)
01/21/2021      5 ORDER APPOINTING FEDERAL COMMUNITY DEFENDER as to Michael
                  Joseph Foy. Signed by Magistrate Judge David R. Grand. (SOso) (Entered:
                  01/21/2021)
01/21/2021      6 ORDER SCHEDULING A DETENTION HEARING AND FOR
                  TEMPORARY DETENTION as to Michael Joseph Foy Signed by Magistrate
                  Judge David R. Grand. (SOso) (Entered: 01/21/2021)
01/21/2021      7 ORDER Regarding Brady Materials as to Michael Joseph Foy. Signed by
                  Magistrate Judge David R. Grand. (SOso) (Entered: 01/21/2021)
01/21/2021      8 WAIVER of Rule 5 and 5.1 Hearings by Michael Joseph Foy (SOso) (Entered:
                  01/21/2021)
01/22/2021      9 NOTICE OF ATTORNEY APPEARANCE: Colleen P. Fitzharris appearing for
                  Michael Joseph Foy (Fitzharris, Colleen) (Entered: 01/22/2021)
01/24/2021     10 MEMORANDUM and brief requesting detention by United States of America
                  as to Michael Joseph Foy. (Moon, Hank) (Entered: 01/24/2021)
01/25/2021          Minute Entry for proceedings before Magistrate Judge Patricia T. Morris:
                    Detention Hearing as to Michael Joseph Foy held on 1/25/2021 Disposition:
                    Defendant ordered detained. (Court Reporter: Digitally Recorded) (Defendant
                    Attorney: Colleen Fitzharris) (AUSA: Hank Moon) (SOso) (Entered:
                    01/25/2021)
01/25/2021     13      Public Audio File of Detention Hearing as to Michael Joseph Foy held on
                    1/25/2021 before Magistrate Judge Patricia T. Morris. AUDIO FILE SIZE (22.7
                    MB) (SOso) (Entered: 01/25/2021)
01/25/2021     14 ORDER TRANSFERRING DEFENDANT to Answer Charges Pending in the
                  District of Columbia and Commitment to that District as to Michael Joseph Foy.
                  Signed by Magistrate Judge Patricia T. Morris. (SOso) (Entered: 01/26/2021)
01/27/2021          TEXT-ONLY NOTICE to District of Columbia of Transfer as to Michael
                    Joseph Foy. Your case number is: 21-mj-136. Using your PACER account, you
                    may retrieve the docket sheet and any unrestricted documents and text-only
                    entries. Please note the following documents: 7 Order Regarding Brady
                    Materials, Initial Appearance - Rule 5(c)(3), 13 Audio File Upload, Detention
                    Hearing, 6 Order Scheduling a Detention Hearing, 10 Memorandum, 4 Audio
                    File Upload, 3 Audio File Upload, 5 Order Appointing Federal Community
                    Defender, 14 Transferring Defendant to Answer Charges, 9 Notice of Attorney
                    Appearance - Defendant, 2 Audio File Upload, 8 Waiver of Rule 5 Hearings
                    (Formerly Rule 40), 1 Rule 5(c)(3) Petition for Transfer Proceedings, Removal
                    Hearing, (If you require sealed documents or certified copies, please send a
                    request to InterDistrictTransfer_mied@mied.uscourts.gov. If you require a
                    defendant's payment history, please send a request to
                    financial@mied.uscourts.gov.) (LHos) (Entered: 01/27/2021)
